Name: Commission Regulation (EC) No 1744/2003 of 1 October 2003 amending the import duties in the cereals sector
 Type: Regulation
 Subject Matter: tariff policy;  trade;  plant product
 Date Published: nan

 Avis juridique important|32003R1744Commission Regulation (EC) No 1744/2003 of 1 October 2003 amending the import duties in the cereals sector Official Journal L 250 , 02/10/2003 P. 0007 - 0009Commission Regulation (EC) No 1744/2003of 1 October 2003amending the import duties in the cereals sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), as last amended by Regulation (EC) No 1104/2003(2),Having regard to Commission Regulation (EC) No 1249/96 of 28 June 1996 laying down detailed rules for the application of Council Regulation (EEC) No 1766/92 as regards import duties in the cereals sector(3), as last amended by Regulation (EC) No 1110/2003(4), and in particular Article 2(1) thereof,Whereas:(1) The import duties in the cereals sector are fixed by Commission Regulation (EC) No 1736/2003(5).(2) Article 2(1) of Regulation (EC) No 1249/96 provides that if during the period of application, the average import duty calculated differs by EUR 5 per tonne from the duty fixed, a corresponding adjustment is to be made. Such a difference has arisen. It is therefore necessary to adjust the import duties fixed in Regulation (EC) No 1736/2003,HAS ADOPTED THIS REGULATION:Article 1Annexes I and II to the amended Regulation (EC) No 1736/2003 are hereby replaced by Annexes I and II to this Regulation.Article 2This Regulation shall enter into force on 2 October 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 1 October 2003.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 158, 27.6.2003, p. 1.(3) OJ L 161, 29.6.1996, p. 125.(4) OJ L 158, 27.6.2003, p. 12.(5) OJ L 249, 1.10.2003, p. 32.ANNEX IImport duties for the products covered by Article 10(2) of Regulation (EEC) No 1766/92>TABLE>ANNEX IIFactors for calculating duties(for 30 September 2003)1. Averages over the two-week period preceding the day of fixing:>TABLE>2. Averages over the two-week period preceding the day of fixing:Freight/cost: Gulf of Mexico - Rotterdam: 17,62 EUR/t; Great Lakes - Rotterdam: 26,39 EUR/t.3.>TABLE>